FAKE, District Judge.
Upon a study of the briefs in the above entitled matter I have come to the1 conclusion that the plaintiff is entitled, to inspection of copies of the Social Security records, Unemployment Compensation rec*217ords and Income Tax records of the defendants.
It appears from the evidence before me that the books kept by the defendants do not furnish sufficient information as to whether or not the full amount of premiums has been paid, and while there are no cases cited in the briefs in this jurisdiction, it appears that the production and inspection of the documents above mentioned has been allowed in like cases in New York. I refer to Ocean Accident and Guaranty Corp. v. Marcus Contracting Co., 226 App.Div. 789, 234 N.Y.S. 854; Globe Indemnity Company v. Saggese-Strunsky, Inc., 236 App.Div. 828, 259 N.Y.S. 972, and other cases which are cited in plaintiff’s brief, together with the case of Great American Indemnity v. Aurora Construction Co. Inc.1 decided in the New York Supreme Court, New York County, Special Term, Part I in August, 1939, which was referred to in a letter from plaintiff’s attorney dated September 26, 1939.
An order will be entered in conformity herewith.

 No opinion for publication.